UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-8080



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM ARTHUR BROWN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-92-270-MU, CA-00-197-3-1-MU)


Submitted:   April 18, 2002                 Decided:   April 25, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Arthur Brown, Appellant Pro Se. Robert Jack Higdon, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      William Arthur Brown seeks to appeal the district court’s

order denying his motions to amend and to reconsider the denial of

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).                We

have reviewed the record and the district court’s opinion and find

no   reversible   error.      Accordingly,   we    deny   a   certificate   of

appealability and dismiss the appeal on the reasoning of the

district court. See United States v. Brown, Nos. CR-92-270-MU; CA-

00-197-3-1-MU (W.D.N.C. filed Oct. 31, 2001; entered Nov. 1, 2001).

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   DISMISSED




                                     2